DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 9, 13-14, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP S63119590 U in view of Nagura (JPH 10-316367).
Regarding claim 1, JP S63119590 U (from here on just referred to as JP 590’) discloses: 

Extendable lattice type crane boom for a crane (see figures 1-11), the boom comprising a lattice type base boom section (3b) and at least one lattice type telescopic boom section (3c), wherein the at least one telescopic boom section is adjustable with respect to the base boom section between a retracted position (see figure 2-3) and an extended position (see figure 1), in which in the extended position, the telescopic boom section is outside of the base boom section to a greater extent than in the retracted position (see figure 1), 

further comprising a locking system (10a and 10b, see figure 7) configured to lock the at least one telescopic boom section with respect to the base boom section in at least the extended position, wherein said locking system includes a plurality of pins (10a and 10b, see figure 7) that include at least one primary pin (considered 10a, see figure 7), configured to extend, in at least the extended position of the boom, at least partly through a corresponding primary pin receiving aperture (considered the pin receiving aperture for 10a, as shown in figure 7) provided in one of the base boom section and the at least one telescopic boom section (see figure 7), 

wherein the plurality of pins further include at least one secondary pin (considered 10b, see figure 7) configured to extend at least partly through a corresponding secondary pin receiving aperture (considered the pin receiving aperture for 10b, as shown in figure 7),

wherein the primary pin can be received in a part of the corresponding primary pin receiving aperture (considered the part of the aperture closed to the center of the boom, see figure 7) and then, to provide further locking, can move to another part of the corresponding pin receiving aperture (considered the part of the aperture furthest from the center of the boom, see figure 7) to align and lock the primary pin in the corresponding primary pin receiving aperture (see figure 7),  

the part of said corresponding primary pin receiving aperture is larger than a cross-sectional dimension of said primary pin for engaging said primary pin in said corresponding primary pin receiving aperture (see figure 7, as the apertures are larger than the pins) and allowing movement of said primary pin in said corresponding primary pin receiving aperture (as the apertures allow movement of the 
primary pin in the pin receiving aperture during pin insertion and pin removal).

JP 590’ does not explicitly disclose the primary pin receiving aperture comprising a wider part, a narrower part, and further locking of a pin when the pin moves from the wider part to the narrower part.

Nagura discloses a pin connecting device for a crane (see figures 1-7, especially figures 2-5) comprising a pin receiving aperture (13, see figures 2-5) further comprising a wider part (considered the wider part of hole 14, see figure 2), a narrower part (considered the narrower part of hole 15, see figure 2), and further locking of a pin (7) when the pin moves from the wider part to the narrower part (see figures 3-5).  Nagura further teaches that the wider part of the hole is sufficiently larger than the diameter of the pin to allow for easy pinning of the boom parts without adjusting boom parts up and down as in the conventional case (see paragraph 0011 of provided machine translation).  Nagura further teaches that the narrower part of the hole is equal in diameter to the pin to prevent the occurrence of stress concentration (see paragraph 0012 of provided machine translation).  Nagura further teaches that the narrower part of the hole and the pin coincide with each other to reduce stress concentration between the pin receiving hole and the pin and to prevent damage to the pin and the boom (see paragraph 0015 of provided machine translation).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify at least the primary pin receiving aperture of JP 590’ so that the pin receiving aperture comprises a wider part and a narrower part, to allow for easy pinning of the boom parts without adjusting boom parts up and down as in the conventional case as taught by Nagura, to prevent the occurrence of stress concentration of the pin as taught by Nagura, and/or to reduce stress concentration between the pin receiving hole and the pin and to prevent damage to the pin and the boom as taught by Nagura.  

With modification of at least the primary pin receiving aperture of JP 590’, further locking of a pin when the pin moves from the wider part to the narrower part occurs, the wider part of at least the primary pin receiving aperture is larger than a cross-sectional dimension of the primary pin, and movement of at least the primary pin in the primary pin receiving aperture is allowed.

Regarding claim 2, JP 590’ further shows wherein said locking system comprises a support structure (9 and/or 11, see figure 7) from which the plurality of pins extend.
Regarding claim 4, JP 590’ further shows wherein the corresponding primary pin receiving aperture is provided at a chord of the telescopic boom section (see figures 4-7).
Regarding claim 6, JP 590’ further shows a guiding system (12 and/or 15, see figure 4) configured to guide a movement of the telescopic boom section along the base boom section.
Regarding claim 9, JP 590’ further shows a telescopic system (see figure 3) arranged to adjust the at least one telescopic boom section between said retracted position and said extended position, wherein the telescopic system comprises two reeving systems (see pulleys and cable 12 in figure 1-3), each provided on an opposite side of the base boom section.
Regarding claim 13, JP 590’ further shows:

Crane (see figures 1-11) comprising

-  the extendable lattice type crane boom according to claim 1, wherein said telescopic boom section is movable between a transit position (see figures 2-3), in which said telescopic boom section is in the retracted position and substantially horizontal, and a working position (figure 4), in which the telescopic boom section in the extended position;



-    a boom hoisting system (see pulleys and cable 12, as shown in figure 1-3) arranged to move the telescopic boom section between said transit position and said working position;

-    a load hoisting system (considered the sheaves at the end of boom as shown in figure 2)  configured to hoist a load. 

Regarding claim 14, JP 590’ further shows wherein the boom hoisting system is connected to a distal end of the base boom section as well as to a distal end of the telescopic boom section (see figures 2-3).
Regarding claim 25, JP 590’ further shows wherein the chord is at a proximal end of the telescopic boom section (see figures 4-7).
Regarding claim 26, JP 590’ further shows wherein said at least one primary pin and said corresponding primary pin receiving aperture are a plurality of primary pins and corresponding primary pin receiving apertures, said plurality of primary pins and corresponding primary pin receiving apertures being provided at every chord of the telescopic boom section (see figures 4-7).
Regarding claim 28, JP 590’ further shows wherein the two reeving systems are provided on opposite, lateral sides of the base boom section (see pulleys and cable 12 in figures 1-3).

Claim 1-3, 5, 12-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US Patent 3,830,376) in view of Nagura (JPH 10-316367).
Regarding claim 1, Fritsch discloses: 

Extendable lattice type crane boom for a crane (see figures 1-23), the boom comprising a lattice type base boom section (JII, see figure 3) and at least one lattice type telescopic boom section (JIII, see figure 3), wherein the at least one telescopic boom section is adjustable with respect to the base boom section between a retracted position (see figures 1-2) and an extended position (see figure 3), in which in the 

further comprising a locking system (apertures 48 and pins 49) configured to lock the at least one telescopic boom section with respect to the base boom section in at least the extended position, wherein said locking system includes a plurality of pins (49, see figure 3) that include at least one primary pin (considered one of pins 49, see figure 3) configured to extend, in at least the extended position of the boom, at least partly through a corresponding primary pin receiving aperture (considered one of apertures 48, see figure 3) provided in one of the base boom section and the at least one telescopic boom section (see figure 3), 

wherein the plurality of pins further include at least one secondary pin (considered another of pins 49, see figure 3) configured to extend at least partly through a corresponding secondary pin receiving aperture (considered another of pin receiving apertures for 48, as shown in figure 3),

wherein the primary pin can be received in a part of the corresponding primary pin receiving aperture (considered the part of the aperture closest to the pin, see figure 3) and then, to provide further locking, can move to another part of the corresponding pin receiving aperture (considered the part of the aperture furthest from the pin, see figure 3) to align and lock the primary pin in the corresponding primary pin receiving aperture (see figure 3),  

wherein the part of said corresponding primary pin receiving aperture is larger than a cross-sectional dimension of said primary pin for engaging said primary pin in said corresponding primary pin receiving aperture (see figure 3, as the apertures are larger than the pins) and allowing movement of said primary pin in said corresponding primary pin receiving aperture (as the apertures allow movement of the 
primary pin in the pin receiving aperture during pin insertion and pin removal).

Fritsch does not explicitly disclose the primary pin receiving aperture comprising a wider part, a narrower part, and further locking of a pin when the pin moves from the wider part to the narrower part.

Nagura discloses a pin connecting device for a crane (see figures 1-7, especially figures 2-5) comprising a pin receiving aperture (13, see figures 2-5) further comprising a wider part (considered the wider part of hole 14, see figure 2), a narrower part (considered the narrower part of hole 15, see figure 2), and further locking of a pin (7) when the pin moves from the wider part to the narrower part (see figures 3-5).  Nagura further teaches that the wider part of the hole is sufficiently larger than the diameter of the pin to allow for easy pinning of the boom parts without adjusting boom parts up and down as in the conventional case (see paragraph 0011 of provided machine translation).  Nagura further teaches that the narrower part of the hole is equal in diameter to the pin to prevent the occurrence of stress concentration (see paragraph 0012 of provided machine translation).  Nagura further teaches that the narrower part of the hole and the pin coincide with each other to reduce stress concentration between the pin receiving hole and the pin and to prevent damage to the pin and the boom (see paragraph 0015 of provided machine translation).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify at least the primary pin receiving aperture of Fritsch so that the pin receiving aperture comprises a wider part and a narrower part, to allow for easy pinning of the boom parts without adjusting boom parts up and down as in the conventional case as taught by Nagura, to prevent the occurrence of stress concentration of the pin as taught by Nagura, and/or to reduce stress concentration between the pin receiving hole and the pin and to prevent damage to the pin and the boom as taught by Nagura.  

With modification of at least the primary pin receiving aperture of Fritsch, further locking of a pin when the pin moves from the wider part to the narrower part occurs, the wider part of at least the primary pin receiving aperture is larger than a cross-sectional dimension of the primary pin, and movement of at least the primary pin in the primary pin receiving aperture is allowed.

Regarding claim 2, Fritsch further shows wherein said locking system comprises a support structure (see 46J, 47C, and 47E in figure 3) from which the plurality of pins extend.
Regarding claim 3, Fritsch further shows wherein said support structure is provided at a distal end of the base boom section (see 47C in figure 3).
Regarding claim 5, Fritsch further shows wherein said at least one secondary pin and said corresponding secondary pin receiving aperture are a plurality of secondary pins (another of pins 49) and corresponding pin receiving apertures (another of apertures 48), said plurality of secondary pins and corresponding secondary pin receiving apertures being provided at a lower side of the base boom section (see 47E in figure 3) and of the telescopic boom section (see 46J in figure 3).
Regarding claim 12, Fritsch further shows wherein the at least one of telescopic boom section is a plurality of telescopic boom sections (see figure 3), wherein each of said plurality of telescopic boom sections is lockable with a contiguous telescopic boom section via the locking system (see figure 3).

Regarding claim 13, Fritsch further shows:

Crane (see figures 1-23) comprising

-  the extendable lattice type crane boom according to claim 1, wherein said telescopic boom section is movable between a transit position (see figures 1-2), in which said telescopic boom section is in the retracted position and substantially horizontal, and a working position (figure 3), in which the telescopic boom section in the extended position;

-    a crane base (see figures 1-2) to which said lattice type crane boom is pivotably connected;

-    a boom hoisting system (one of winches W1 or W2, see figures 1-2) arranged to move the telescopic boom section between said transit position and said working position;

-    a load hoisting system (the other of winches W1 or W2, see figures 1-2) configured to hoist a load. 

Regarding claim 14, Fritsch further shows wherein the boom hoisting system is connected to a distal end of the base boom section as well as to a distal end of the telescopic boom section (see figures 1-23, especially figures 1-3).

Regarding claim 27, Fritsch does not explicitly disclose: 

wherein the corresponding secondary pin receiving aperture has a size which is larger than a cross-sectional dimension of the at least one secondary pin configured to extend at least partly there through.

Nagura discloses a pin connecting device for a crane (see figures 1-7, especially figures 2-5) comprising a pin receiving aperture (13, see figures 2-5) further comprising a wider part (considered the wider part of hole 14, see figure 2), a narrower part (considered the narrower part of hole 15, see figure 2), and further locking of a pin (7) when the pin moves from the wider part to the narrower part (see figures 3-5).  Nagura further teaches that the wider part of the hole is sufficiently larger than the diameter of the pin to allow for easy pinning of the boom parts without adjusting boom parts up and down as in the conventional case (see paragraph 0011 of provided machine translation).  Nagura further teaches that the narrower part of the hole is equal in diameter to the pin to prevent the occurrence of stress concentration (see paragraph 0012 of provided machine translation).  Nagura further teaches that the narrower part of the hole and the pin coincide with each other to reduce stress concentration between the pin receiving hole and the pin and to prevent damage to the pin and the boom (see paragraph 0015 of provided machine translation).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify at least the secondary pin receiving aperture of Fritsch so that the pin receiving aperture comprises a wider part and a narrower part, to allow for easy pinning of the boom parts without adjusting boom parts up and down as in the conventional case as taught by Nagura, to prevent the occurrence of stress concentration of the pin as taught by Nagura, and/or to reduce stress concentration between the pin receiving hole and the pin and to prevent damage to the pin and the boom as taught by Nagura.  

With modification of at least the secondary pin receiving aperture of Fritsch, further locking of a pin when the pin moves from the wider part to the narrower part occurs, the wider part of at least the primary pin receiving aperture is larger than a cross-sectional dimension of the primary pin, and movement of at least the primary pin in the primary pin receiving aperture is allowed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP S63119590 U in view of Nagura (JPH 10-316367) as applied to claims 1-2, 4, 6, 9, 13-14, 25-26, and 28 above, and further in view of Zakula, Sr. et al. (US Patent 7,344,037 B1).
Regarding claim 8, JP 590’ does not explicitly disclose a measurement system that detects a position of the telescopic boom section with respect to the base boom section.
Zakula, Sr. et al. (from here on just referred to as Zakula) discloses an inventory storage and retrieval system and method with guidance for load-handing vehicle (see figures 1-7, especially figure 5) and teaches of providing an encoder (218 B, i.e. measuring system to provide the position of the telescopic boom section with respect to the base boom section) configured to detect a position of the telescopic boom section with respect to the base boom section (see figures 3 and 5, and column 6 lines 20-32).  
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JP 590’ by providing the encoder (i.e. measuring system) as taught by Zakula to the crane of JP 590’, to provide a system to detect a position of the telescopic boom section with respect to the base boom section as taught by Zakula, and/or to provide a measurement system that can help a crane operator minimize accidental contact of the telescopic boom section with any structures surrounding the area of the crane. 
With the modification above, the crane boom is configured to detect a position of the telescopic boom section with respect to the base boom section.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP S63119590 U in view of Nagura (JPH 10-316367) as applied to claims 1-2, 4, 6, 9, 13-14, 25-26, and 28 above, and further in view of Johnson (US Publication 2013/0115011 A1).
Regarding claims 15 and 23, JP 590’ does not explicitly disclose wherein the crane base is mountable around a leg of a jack up platform.
Johnson discloses a submersible offshore positionable frame (see figure 17) and teaches a crane base (considered the pedestal of the crane 1710, see paragraph 0049) mountable around a leg (40, see figure 17) of a jack up platform (30, see figures 1-2).  See paragraphs 0040 and 0049, and figures 1-2 and 17.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JP 590’ by providing the crane with its crane base mountable around the leg of a jack up platform, to use a crane around a leg of a jack up platform as taught by Johnson, to provide the crane of JP 590’ on jack up platform structure that increases the vertical range of the crane, and/or to provide the crane of JP 590’ as a substitute crane with a telescopic boom for the crane of Johnson to increase the operating range of the crane of Johnson. 
With the modification above, the Jack up platform (as taught by Johnson) further includes a crane according to claim 13, regarding claim 23. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US Patent 3,830,376) in view of Nagura (JPH 10-316367) as applied to claims 1-3, 5, 12-14 and 27 above, and further in view of Zakula, Sr. et al. (US Patent 7,344,037 B1).
Regarding claim 8, Fritsch does not explicitly disclose a measurement system that detects a position of the telescopic boom section with respect to the base boom section.
Zakula, Sr. et al. (from here on just referred to as Zakula) discloses an inventory storage and retrieval system and method with guidance for load-handing vehicle (see figures 1-7, especially figure 5) and teaches of providing an encoder (218 B, i.e. measuring system to provide the position of the telescopic boom section with 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Fritsch by providing the encoder (i.e. measuring system) as taught by Zakula to the crane of Fritsch, to provide a system to detect a position of the telescopic boom section with respect to the base boom section as taught by Zakula, and/or to provide a measurement system that can help a crane operator minimize accidental contact of the telescopic boom section with any structures surrounding the area of the crane. 
With the modification above, the crane boom is configured to detect a position of the telescopic boom section with respect to the base boom section.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch (US Patent 3,830,376) in view of Nagura (JPH 10-316367) as applied to claims 1-3, 5, 12-14 and 27 above, and further in view of Johnson (US Publication 2013/0115011 A1).
Regarding claims 15 and 23, Fritsch does not explicitly disclose wherein the crane base is mountable around a leg of a jack up platform.
Johnson discloses a submersible offshore positionable frame (see figure 17) and teaches a crane base (considered the pedestal of the crane 1710, see paragraph 0049) mountable around a leg (40, see figure 17) of a jack up platform (30, see figures 1-2).  See paragraphs 0040 and 0049, and figures 1-2 and 17.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Fritsch by providing the crane with its crane base mountable around the leg of a jack up platform, to use a crane around a leg of a jack up platform as taught by Johnson, to provide the crane of Fritsch on jack up platform structure that increases the vertical range of the crane, and/or to provide the crane of Fritsch as a substitute crane with a telescopic boom for the crane of Johnson to increase the operating range of the crane of Johnson. 
With the modification above, the Jack up platform (as taught by Johnson) further includes a crane according to claim 13, regarding claim 23. 

Response to Arguments
Applicant's arguments filed January 28, 2022 (See Remarks of 01/28/2022) have been fully considered but they are not persuasive. 
Applicants argue:

“Such structural features include primary and secondary pins, and more particularly shapes of primary pin receiving apertures that allow primary pins to be received at wider parts of these apertures and then moved to narrower parts of these apertures to further lock the connection, as described throughout the specification. See, e.g., page 5, lines 3-12. To facilitate prosecution, amended claim 1 recites:

“wherein the primary pin can be received at a wider part of the corresponding

primary pin receiving aperture and then, to provide further locking, can move to a

narrower part of the corresponding primary pin receiving aperture to align and

lock the primary pin in the corresponding primary pin receiving aperture.”

For the reasons of record, such structural features are clearly distinguishable over the cited prior art references, including JP ‘590 and Fritsch, whether or not further considered in view of Zakula and/or Johnson.”, see page 10 lines 11-22.

The Examiner respectfully does not agree because the argument is not commensurate with the scope of the current rejections to at least independent claim 1.

The argument is not commensurate with the scope of the rejections to at least independent claim 1 because neither of JP 590’ nor Fritsch are being relied upon for the teaching of “wherein the primary pin 

As discussed above in the rejections to claim 1, Nagura (JPH 10-316367) discloses/teaches a pin receiving aperture (13, see figures 2-5) further comprising a wider part (considered the wider part of hole 14, see figure 2), a narrower part (considered the narrower part of hole 15, see figure 2), and further locking of a pin (7) when the pin moves from the wider part to the narrower part (see figures 3-5).  

Thus, Nagura provides a teaching for the allege limitation that is argued that JP 590’ and Fritsch lack.  As a result, the prior art references of JP 590’ and Nagura (JPH 10-316367) are obvious to the limitations of at least independent claim 1.  Further, as a result, the prior art references of Fritsch and Nagura (JPH 10-316367) are obvious to the limitations of at least independent claim 1 as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JJC/




						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654